          Case: 18-72679, 11/07/2018, ID: 11075886, DktEntry: 4, Page 1 of 1



                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         NOV 7 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: ERVIN MIDDLETON, Jr.                      No.    18-72679
______________________________
                                                 D.C. No.
ERVIN MIDDLETON, Jr.,                            2:18-cv-00945-JAD-PAL
                                                 District of Nevada,
                Petitioner,                      Las Vegas

 v.                                              ORDER

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

                Respondent,

CARRINGTON MORTGAGE SERVICES,
LLC; et al.,

                Real Parties in Interest.

Before: SILVERMAN, NGUYEN, and OWENS, Circuit Judges.

      Petitioner has not demonstrated that this case warrants the intervention of

this court by means of the extraordinary remedy of mandamus. See Bauman v.

U.S. Dist. Court, 557 F.2d 650 (9th Cir. 1977). Accordingly, the supplemented

petition is denied. This denial is without prejudice to the filing of a new petition if

the district court has not acted on the pending motions within 90 days.

      No further filings will be entertained in this closed case.

      DENIED.

KML/MOATT
